Citation Nr: 0619679	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for a lumbosacral spine 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In April 2001, the RO denied the veteran's claim of 
entitlement to an increased rating for service-connected 
residuals of a low back injury and continued the 20 percent 
disability rating, which has been in effect since February 
1999.  

In January 2004, the veteran presented personal testimony at 
a Video Conference Board hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

This case was previously before the Board.  In July 2004, the 
Board remanded the issue for further development.  A review 
of the record shows that the requested development has been 
accomplished.  


FINDINGS OF FACT

The service-connected lumbosacral spine disability is 
manifested by pain; limited range of motion, including 
forward flexion of the lumbosacral spine from 0 to 70 
degrees; mild loss of the lumbar lordosis; and normal 
magnetic resonance imaging scans of the lumbosacral spine; 
intervertebral disc syndrome of the lumbosacral spine is not 
demonstrated.  




CONCLUSION OF LAW

The criteria for entitlement to an increased rating for the 
service-connected lumbosacral spine disability, currently 
evaluated as 20 percent disabling, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(effective prior to September 26, 2003), Diagnostic Code 5293 
(effective on September 23, 2002), and Diagnostic Codes 5235-
5243, General Rating Formula for Disease and Injuries of the 
Spine (effective September 26, 2003) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claim of entitlement to an increased rating 
for the service-connected lumbosacral spine disability, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the spine disability in the event that a rating higher 
than 20 percent is granted.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
increased rating claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist in June 2003 and October 2004, subsequent to 
the RO's initial unfavorable decision.  

The Board concludes that the discussions contained in the 
correspondence issued in June 2003 and October 2004, which 
pertains to the requirements of VCAA and VA's duty to assist, 
informed the veteran of the information and evidence 
necessary to substantiate the claim and complied with VA's 
notification requirements.  The correspondence pertaining to 
VCAA specifically informed the veteran of what he should do 
in support of the claim, where to send the evidence, and what 
he should do if he had questions or needed assistance and 
what VA would do to assist him.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was also informed to 
essentially submit everything in his possession with regard 
to establishing evidence that is necessary to substantiate 
the claim.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with opportunities to submit evidence and argument 
in support of the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notice.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, VA medical treatment 
records, and non-VA medical treatment records.  The veteran 
has not identified any additional evidence pertinent to the 
claim, which is not already associated with the claims file, 
and there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency with respect to VCAA compliance has not prejudiced 
the veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran's service-connected lumbosacral spine disability 
is currently rated as 20 percent disabling, effective from 
February 1999.  The veteran essentially maintains that he is 
entitled to the next higher disability rating of 40 percent 
for symptoms associated with the service-connected lumbar 
spine disability.  His subjective symptoms include pain and 
he states that the pain interferes with his usual daily 
activities.  

When considering a claim of entitlement to a higher 
disability rating, the Board notes that disability 
evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  In general, disability evaluations are 
assigned by applying a schedule of ratings that represent, as 
far as can practically be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations. 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The Board notes that in evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Note that both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses, are to be avoided.  
38 C.F.R. § 4.174 (2005).  

The veteran's claim for increased compensation was received 
in July 2000.  The Board notes that the regulations for 
evaluating spine disabilities were changed during the appeal 
period, effective September 23, 2002 and September 26, 2003.  
The January 2003 and the December 2005 Supplemental 
Statements of the Case (SSOCs) informed the veteran of the 
regulatory changes.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

Criteria for Evaluating the Spine--in Effect Prior to 
September 26, 2003

Under Diagnostic Code 5292, in pertinent part, the criteria 
provide that a 20 percent disability rating is assigned for 
moderate limitation of motion of the lumbar spine.  The next 
higher rating of 40 percent is assigned for severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Under Diagnostic Code 5293, prior to the regulatory change in 
the criteria for evaluating disabilities of the spine that 
occurred on September 23, 2002, a 20 percent rating is 
assigned for intervertebral disc syndrome (IVDS) with 
moderate recurrent attacks.  A 40 percent disability rating 
is assigned for severe IVDS with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002) (2002).  

Under Diagnostic Code 5295, in pertinent part, a 20 percent 
rating is assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Criteria for Evaluating Intervertebral Disc Syndrome--
Effective on September 23, 2002 

Effective from September 23, 2002, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(combined ratings table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).  



Criteria for Evaluating Intervertebral Disc Syndrome--
Effective on September 26, 2003

Effective September 26, 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there is some minor re-phrasing.  Diagnostic Code 
5243 provides:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  It 
also deleted Note 2 which is included in the old criteria.  

Criteria for Evaluating the Spine under the General Rating 
Formula for Diseases and Injuries of the Spine --Effective on 
September 26, 2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating of 40 percent is assigned for forward flexion 
of the thoracolumbar spine of 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).  

The pertinent evidence associated with the claims file 
include medical records from the office of Keit Tran, OMD; VA 
examination reports, dated in August 2000, February 2005, and 
May 2005 (including the May 2005 VA addendum report); VA X-
ray reports, dated in August 2000, March 2002, and February 
2005; VA medical treatment records, dated from January 2002 
to February 2005; and a transcript of the January 2004 Video 
Conference Board hearing.  In the veteran's case, the 
determinative issue is whether the aforementioned evidence 
reveals symptoms, which are attributable to the service-
connected lumbosacral spine disability, that meet the 
criteria for the next higher rating of 40 percent.  The Board 
notes, however, that application of the newer regulations can 
be no earlier than the effective date of the change.  

In order to assign the next higher rating of 40 percent under 
Diagnostic Code 5292, Limitation of Motion of the Lumbar 
Spine, the evidence must show that the veteran suffers from 
severe limitation of motion.  On VA examination, dated in 
August 2000, the range of motion studies of the lumbosacral 
spine shows that the veteran was able to forward flex the 
spine from 0 to 70 degrees, which was reduced from 0 to 40 
degrees against resistance of the examiner's hand.  He had 
backward extension of the spine from 0 to 20 degrees, which 
was reduced to 0 to 15 degrees against resistance.  Lateral 
flexion of the spine to the left side and to the right side 
was from 0 to 20 degrees, reduced to 0 to15 degrees against 
resistance.  Lateral rotation of the spine to the left side 
to the right side was from 0 to 15 degrees, reduced to 0 to 
10 degrees against the resistance of the examiner's hands.  

On VA examination, dated in February 2005, the veteran was 
able to forward flex the lumbosacral (thoracic) spine from 0 
to 70 degrees.  He had backward extension of the spine from 0 
to 25 degrees, lateral bending to the right side and to the 
left side was from 0 to 20 degrees, and rotation of the spine 
to the left and to the right was from 0 to 30 degrees.  It is 
noted that the veteran had increased pain at resisted flexion 
at 60 to 70 degrees of flexion.  Based on this finding, the 
examiner stated that a reasonable estimate for additional 
limitation of motion for flexion of the lumbar spine was 10 
degrees.  

The veteran also underwent VA examination in May 2005.  The 
range of motion studies during the March 2005 VA examination 
reveals that the veteran was able to forward flex the 
lumbosacral spine from 0 to 70 degrees.  Extension of the 
spine was from 0 to 30 degrees, lateral bending of the spine 
to the left side and to the right side was from 0 to 25 
degrees, and rotation of the spine was from 0 to 30 degrees 
to the right side and to the left side.  There was mild 
increased pain with resisted full extension; there was no 
increased pain with resisted flexion of the spine.  Based on 
the examination findings, the examiner stated that he would 
assign 5 degrees of additional limitation of motion in the 
extension of the lumbar spine.  

In view of the foregoing, the Board determines that the range 
of motion findings are more consistent with the criteria for 
moderate limitation of motion of the lumbar spine under the 
old criteria.  The evidence does not demonstrate that the 
limitation of motion of the lumbar spine is severe.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  In order to 
assign the next higher rating of 40 percent under the new 
revised rating criteria, the evidence dated subsequent to the 
regulatory change must demonstrate that the veteran has 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  In the veteran's case, all range of motion studies 
reveal that he is able to forward flex the lumbosacral spine 
greater than 30 degrees.  Thus, the criteria for the next 
higher rating of 40 percent have not been met under the new 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5242 
(2005).  

The Board considered the rating criteria under Diagnostic 
Code 5293, Intervertebral Disc Syndrome (IVDS).  In order to 
assign the next higher rating of 40 percent under Diagnostic 
Code 5293, the evidence must show that the veteran suffers 
from severe recurring attacks of IVDS with intermittent 
relief.  On VA examination, dated in August 2000, the 
examiner did not indicate that the veteran suffers from IVDS; 
the examiner stated that the veteran was diagnosed as having 
lumbosacral strain with tenderness, muscle spasm, and 
limitation of motion.  While the examiner stated that the 
veteran suffers from degenerative joint disease and narrowing 
of the intervertebral disc space, he only mentions these 
diagnoses in relation to the cervical spine.  

In the veteran's case, the VA magnetic resonance imaging 
(MRI) scans of the lumbar spine, dated in August 2000 and 
March 2002, shows that the veteran did not have any disc 
herniation and that the MRI scan was normal.  The Board notes 
that in the February 2005 VA examination report, the examiner 
stated that the veteran is diagnosed as having lumbar spine 
and thoracic spine strain with degenerative disc disease and 
degenerative joint disease.  The examiner, however, also 
reported that the February 2005 MRI was normal.  A review of 
the February 2005 MRI in fact shows that the veteran's lumbar 
spine is normal.  It is noted that the vertebral body heights 
and disc spaces are well preserved.  

On VA neurologic examination, dated in May 2005, the examiner 
documented that the claims file was reviewed.  During the 
examination, the veteran complained of numbness in his 
fingers and stated that jarring activities result in back 
pain.  The veteran was diagnosed as having lumbar strain; the 
veteran did not have any evidence of weakness or numbness and 
the examination.  Reflexes were described as normal.  It is 
noted that the veteran denied a history of sciatica.  

The May 2005 VA orthopedic examination report shows that the 
veteran related that he has suffered from chronic mild to 
moderate symptoms of the lumbar spine; he stated that the 
symptoms include dull ache spasm and tightness in the low 
back.  On examination, however, there was no gross paralumbar 
spasm or tenderness noted.  Note that the veteran denied 
experiencing incapacitating episodes of back pain, which 
required hospitalization or prolonged bedrest over the past 
twelve months.  

In an Addendum to the May 2005 VA orthopedic examination 
report, the examiner stated that he reviewed the Board's 
Remand and the veteran's medical records, as well as previous 
X-ray reports which are dated in February 2005.  He stated 
that he observed that the February 2005 VA X-ray reports were 
normal.  He also described the veteran's spine disability as 
mild lumbar spine strain.  

In view of the foregoing evidence, the Board determines that 
there is no evidence to suggest that the service-connected 
lumbosacral spine disability is manifested by symptoms which 
are consistent with severe IVDS of the lumbar spine.  
Accordingly, the criteria for the next higher rating of 40 
percent under Diagnostic Code 5293 have not been met.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002) (2002).  

While the Board notes that the evidence shows that the 
veteran suffers from narrowing of the disc of the cervical 
spine, the Board points out that the service-connected 
cervical spine disability is not the subject of the instant 
appeal.  The use of manifestations not resulting from the 
service-connected spine disability, which is the subject of 
this appeal, is to be avoided.  See 38 C.F.R. § 4.14 (2005).  

The Board also considered whether the veteran's symptoms meet 
the criteria for the next higher rating of 40 percent under 
Diagnostic Code 5293 (effective beginning September 23, 2002) 
and Diagnostic Code 5243 (effective beginning September 26, 
2003).  The complete criteria are stated in detail above.  

In view of the objective medical findings and after review of 
the Diagnostic Codes that pertain to neurological disorders, 
the Board concludes that the service-connected lumbosacral 
spine disability does not produce neurological symptoms, 
which are compensable under any potentially applicable 
Diagnostic Code.  38 C.F.R. § 4.124a (2005).  The Board 
observes that the veteran's chronic orthopedic manifestation 
is essentially limitation of motion of the lumbar spine, as 
discussed in detail above.  

When the Board combines the veteran's orthopedic impairment 
(currently evaluated as 20 percent disabling based on 
limitation of motion) with the veteran's neurological 
impairment (0 percent), a combined rating higher than 20 
percent does not result.  38 C.F.R. §§ 4.25, 4.71a, 
Diagnostic Codes 5293 (2002).  Based on the foregoing 
evidence, the Board concludes that entitlement to the next 
higher rating of 40 percent is not warranted under Diagnostic 
Code 5293 (effective beginning September 23, 2002).  

Note that the medical records are also completely negative 
for evidence which demonstrates that the veteran suffers from 
incapacitating episodes.  In fact, as stated in detail above, 
during the March 2005 VA examination, the veteran denied 
having suffered from incapacitating episodes.  In view of the 
foregoing criteria for evaluating IVDS, effective September 
23, 2002 and September 26, 2003, the Board determines that 
the evidence does not demonstrate that the service-connected 
lumbosacral spine disability is manifested by symptoms that 
meet the criteria for the next higher rating of 40 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5243 (2002) 
(2005).  

The Board also considered whether the veteran's symptoms meet 
the criteria for the next higher rating of 40 percent under 
Diagnostic Code 5295.  The complete criteria are stated in 
detail above.  The evidence does not demonstrate that the 
veteran suffers from severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion.  
In fact, May 2005 Addendum to the May 2005 examination report 
shows that the veteran suffers from mild lumbar spine sprain. 

The August 2000, March 2002, and February 2005 VA X-ray 
reports shows that the veteran has a normal lumbar spine; 
there was no evidence of osteo-arthritic changes or narrowing 
or irregularity of joint space.  The Board notes that during 
the most recent VA examination, in May 2005, the examiner 
stated that there was evidence of minimal loss of the lumbar 
lordosis; however, there was no listing of the lumbar spine 
to either side and there was no evidence of gross spasm.  The 
evidence demonstrates that at no time during the appeal 
period has the veteran suffered from mark limitation of 
forward bending.  Accordingly, the criteria for the next 
higher rating of 40 percent under Diagnostic Code 5295 have 
not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

As a final note, the Board carefully reviewed the VA medical 
treatment records, dated from March 1999 to July 2005, and 
the medical records from the office of Keit Tran, OMD.  The 
Board notes that the aforementioned records report findings 
and symptoms related to the lumbosacral spine; however, these 
records do not show that the symptoms, which are attributable 
to the veteran's lumbosacral spine disability, meet the 
criteria for the next higher rating under any applicable 
Diagnostic Code.  

III.  Conclusion

After careful review of the foregoing records, the Board 
concludes that the service-connected lumbosacral spine 
disability is not manifested by symptoms which are consistent 
with the criteria for the next higher rating of 40 percent 
under either the old or the new revised criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295, and 5235 to 5243 
(2002) (2005).  

The Board notes that in the February 2005 and May 2005 
examination reports, the examiners essentially stated that 
the veteran experienced additional limitation of motion due 
to pain.  The examiners also noted that there was no evidence 
of weakened movement, excess fatigability, or incoordination.  
In this regard, the Board considered the extent to which the 
veteran experiences functional loss, due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use).  The evidence does not show pain on use or 
during flare-ups, which results in such additional functional 
impairment consisting of severe limitation of motion or 
flexion which is limited to 30 degrees or less.  Thus, a 
higher rating is not warranted under 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a rating higher than 20 percent, for the 
service-connected lumbosacral spine disability.  38 U.S.C.A. 
§ 1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.  


ORDER

Entitlement to an increased rating for a lumbosacral spine 
disability, currently evaluated as 20 percent disabling is 
denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


